Citation Nr: 0824257	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-38 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
right shoulder contusion.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1949 to 
January 1953.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, 
which in relevant part, denied the veteran's respective 
petitions to reopen his previously denied claims for service 
connection for right shoulder and back disorders.  

The Board's November 1959 decision, which initially 
considered and denied the veteran's respective claims for 
service connection for his right shoulder and back disorders, 
and is the last final denial of these claims.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1100, 20.1104 (2007).  He thus is required to submit new 
and material evidence to reopen these claims and warrant 
further consideration on the underlying merits (on a de novo 
basis).  The Board must make this threshold preliminary 
determination because this affects the Board's jurisdiction 
to consider the underlying claims on the merits.  
See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  

Regrettably, the Board must remand the petitions to reopen 
the respective claims to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
consideration.


REMAND

The Board's November 1959 decision is the final decision on 
the merits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1100, 20.1104.  That decision, in relevant 
part, denied service connection for a right shoulder disorder 
primarily because the veteran failed to show any permanent 
(or chronic) residuals of an in-service right shoulder 
contusion in a motor vehicle accident, in March 1952.  In 
that same 1959 decision, the Board also denied service 
connection for a back disorder primarily because there was 
not a current back disability diagnosed at the time (i.e., 
medical evidence confirming the veteran then currently had 
the condition claimed), and no competent evidence of in-
service injury to his back.  Rather, the medical evidence of 
the time that was referred to by the Board, found that his 
then-current symptoms of back pain were psychogenic in nature 
(i.e., produced or caused by psychological factors).  

Before addressing the merits of the issues on appeal, the 
Board finds that additional development of these claims is 
required.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court held that the VCAA notice requirements in regard to new 
and material evidence claims require VA to send a specific 
notice letter to the claimant that:  (1) notifies him or her 
of the evidence and information necessary to reopen the claim 
(i.e., describes what is meant by new and material evidence); 
(2) identifies what specific evidence is required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior denial 
on the merits; and (3) provides general VCAA notice for the 
underlying service connection claim that complies with 
38 U.S.C.A. § 5103(a) (West 2002), 38 C.F.R. § 3.159(b) 
(2007), and any applicable legal precedent.  

In addition, VA's Office of General Counsel issued informal 
guidance interpreting Kent as requiring the notice to 
specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
See VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

The RO's September 2004 VCAA notice letter, however, did not 
describe what evidence would be necessary to substantiate 
those elements required to establish service connection that 
were found insufficient in the previous denial on the merits 
for either of the claims on appeal.  38 C.F.R. § 3.156(a) 
(2007).  Rather, the letter only describes what is meant by 
new and material evidence in a general sense, but to 
reiterate, not with respect to the specific missing elements 
of the previously denied claims for service connection.  
Moreover, the RO has provided the veteran no other VCAA 
notice letters that directly advise what specific evidence 
would be required to reopen his claims for service 
connection.  He must receive this VCAA notice before deciding 
the appeal.

Accordingly, these issues on appeal are REMANDED for the 
following development and consideration:  

1.	Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) 
that:  (1) notifies him of the evidence 
and information necessary to reopen the 
claims (i.e., describes what new and 
material evidence is under the current 
standard); and (2) notifies him of what 
specific evidence would be required to 
substantiate the element or elements 
needed for service connection that were 
found insufficient in the prior denial 
on the merits.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The veteran 
should also be advised that in order to 
substantiate the claims, he must submit 
competent evidence suggesting he has a 
current disability; an injury or 
disease during service; and competent 
medical evidence suggesting a link 
between his currently claimed 
disability and his military service.  

2.	Then, after giving the veteran time to 
respond to this additional notice, 
readjudicate his petition to reopen his 
claims for service connection for a 
right shoulder disability and a back in 
light of any additional evidence 
received since the October 2006 
statement of the case (SOC).

If the claims are not granted to his 
satisfaction, send him and his 
representative a supplemental SOC 
(SSOC) and give them an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration of this remaining claim.  

The veteran has the right to submit additional evidence and 
argument concerning these claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).  



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).






